United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2219
                                   ___________

George Walter Hayman,                   *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        * Appeal from the United States
Little Rock Police Department,          * District Court for the
                                        * Eastern District of Arkansas.
            Defendant,                  *
                                        *    [UNPUBLISHED]
Randy Johnson, Pulaski County           *
Sheriff,                                *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: October 5, 2004
                                Filed: October 15, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      George Walter Hayman, currently confined to the Arkansas State Hospital,
appeals following the district court’s1 dismissal of his 42 U.S.C. § 1983 complaint.


      1
       The Honorable Stephen M. Reasoner, late a United States District Judge for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
Having carefully reviewed the record, we dismiss the appeal as untimely, because
Hayman filed his notice of appeal (NOA) almost thirteen months after the district
court entered judgment, see Fed. R. App. P. 4(a)(1) (in civil case where agency of
United States is not party, NOA must be filed within 30 days of district court’s entry
of judgment), and Hayman failed to move timely, pursuant to Federal Rule of
Appellate Procedure 4(a)(5), for an extension of time to appeal, see Fed. R. App. P.
26(b)(1) (court may not extend time to file NOA except as authorized by Rule 4).

      Accordingly, we dismiss this appeal. See Burgs v. Johnson County, Iowa, 79
F.3d 701, 702 (8th Cir. 1996) (per curiam) (“A timely notice of appeal is mandatory
and jurisdictional.”).
                       ______________________________




                                         -2-